US Bank N.A. v Goodhue (2020 NY Slip Op 01786)





US Bank N.A. v Goodhue


2020 NY Slip Op 01786


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


248 CA 19-01181

[*1]US BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RASC 2006KS2, PLAINTIFF-APPELLANT,
vLYNDA A. GOODHUE, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. (APPEAL NO. 1.) 


RAS BORISKIN, LLC, WESTBURY (CHRISTOPHER LESTAK OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LAW OFFICE OF PETER D. GRUBEA, WILLIAMSVILLE (JOSEPH E. DEMARCO OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered May 3, 2019. The order granted plaintiff's motion for leave to reargue and, upon reargument, denied the motion of plaintiff to restore the action to the calendar and for a judgment of foreclosure and sale. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court